Citation Nr: 0210489	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  02-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle sprain.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from July 1984 to May 1987. 

The RO received the veteran's claim for service connection 
for a right ankle sprain and for pes planus in October 1998.  
In an August 2001 rating decision, the RO denied the 
veteran's claims.  The veteran disagreed with the August 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of a the veteran's 
substantive appeal (VA Form 9) in April 2002.

The veteran testified at an October 2001 RO hearing and at a 
June 2002 Travel Board hearing in Atlanta, Georgia.  The 
transcripts of these hearings are associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran has a chronic right ankle sprain that is 
related to an injury incurred during active service.

2.  The veteran has bilateral pes planus that was incurred 
during active service.


CONCLUSIONS OF LAW

1.  A chronic right ankle sprain was incurred in military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  Bilateral pes planus was incurred in military service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a chronic right ankle sprain, and for bilateral pes planus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In October 1999, the RO sent the veteran a letter, which, 
although nominally addressing the evidence necessary to well-
ground his claim specifically identified the deficiencies in 
the evidence already provided and instructed the veteran as 
to what else was needed.  In addition, in July 2000 and 
August 2001, the RO notified the veteran that his service 
medical records could not be obtained, and of the steps that 
had been taken to locate them.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the August 2001 
rating decision, and by the April 2002 statement of the case 
(SOC).


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Emory 
Adventist Hospital in October 1998.  The RO requested these 
records in November 1998 and obtained them in December 1998.  
The veteran was afforded a VA examination in December 1998.

The RO requested the veteran's service medical records and 
was notified that they could not be located.  The RO sent 
letters to the veteran in October 1999 and July 2000, asking 
him to submit copies of his service medical records.  Also, 
in July 2000, the RO attempted to obtain the service medical 
records from the Georgia Adjutant General's office and from 
the veteran's reserve unit.  In August 2001, the RO certified 
that the records could not be obtained, enumerating the steps 
that had been taken to locate them.  In November 2001, the RO 
received a response from the veteran's reserve unit stating 
that they did not maintain retired records at that location, 
but to try the state headquarters.  A notation in the record 
indicates that a request was sent to the state headquarters 
in June 2002.  At the June 2002 hearing, the undersigned 
granted a 60 day delay in the hope that those records would 
be obtained for Board consideration.  No response was 
received during the 60-day period.  

In October 2001, the RO requested records from the veteran's 
employer, and in February 2002, the RO notified the veteran 
that the records had not been received and made a second 
attempt to get them.  No response was received.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony before 
an RO Hearing Officer in October 2001, and also presented 
personal testimony before the undersigned at a June 2002 
Travel Board hearing.  The veteran and his representative 
have submitted several written statements, all of which are 
of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.  at 
54.

Analysis 

To avoid redundant discussion of matters shared in common 
between the issues on appeal, the Board will address both 
issues in a single analysis section.  

The veteran contends that he suffered an injury to his right 
ankle during service, which has resulted in his current 
chronic right ankle sprain.  He also contends that he 
incurred bilateral pes planus during service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Here there is sufficient evidence to satisfy the first 
Hickson element in regard to both issues.  The veteran was 
diagnosed with a chronic right ankle sprain and with pes 
planus by the VA examiner in December 1998.  

The pivotal issue in this case is the identification of 
evidence which shows in-service incurrence of an ankle injury 
that is medically related to the current diagnosis of a 
chronic right ankle sprain, and evidence to show in-service 
incurrence of pes planus.  The absence of service medical 
records, through no fault of the veteran, greatly complicates 
the task of identifying such evidence.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

As to the possibility of pre-service onset, the Board notes 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

There is no evidence to indicate that either a chronic right 
ankle sprain or bilateral pes planus was noted upon entry 
into service, and therefore the presumption of soundness 
applies.  Further, the Board can identify no evidence which 
would tend to rebut this presumption.  Therefore, the Board 
finds that neither the veteran's chronic right ankle sprain 
nor his pes planus can be considered to have predated 
service.  

As to post-service incurrence, the Board notes that the 
earliest evidence as to either disorder comes from a July 
1990 emergency room report, which shows complaint of a right 
ankle pain since February 1990, and a statement of the 
veteran that his original injury had been a sprain [date 
unstated], and that he had re-injured the ankle two days 
prior to the visit.  Although nothing in this report 
establishes the date of original injury, this evidence is 
consistent with the veteran's claim that he had suffered a 
previous injury and in no way contradicts his contention that 
the previous injury occurred in service.

Further, the Board notes that the veteran has consistently 
reported the same chain of events in regard to his original 
injuries.  In the December 1998 VA examination, he stated 
that he had experienced severe ankle pain and swelling in 
basic training, and that he had suffered fallen arches in the 
service.  During his October 2001 hearing, the veteran stated 
that his ankle injury and his flat feet began during basic 
training, at which time he was treated for both.  The 
veteran's wife recalled the veteran writing and telling her 
about the ankle and she stated that she used to help him wrap 
it. 

Although there is evidence that the veteran injured his right 
ankle on at least two occasions following service, these 
injuries both occurred after the submission of the veteran's 
claim for service connection, namely in October 2000 and 
February 2001, as shown by the report of D.A.G. MD.  The 
diagnosis provided at that time was a lateral ankle sprain.  
This is consistent with the December 1998 characterization of 
the veteran's disability as a chronic condition, and does not 
necessarily indicate separate or intercurrent injuries.

The Board acknowledges that its evaluation of this case is 
hampered by the absence any record of the veteran's condition 
or treatment rendered him in service.  However, as has been 
stated, this is through no fault of the veteran.  Despite 
this lack of critical evidence, the Board is obligated to 
make its decision based on the evidence record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  In determining whether the 
second and third Hickson elements have been satisfied, the 
Board can identify nothing in the record to contradict the 
veteran's contentions as to in-service injury to his right 
ankle and in-service onset of pes planus.  The medical 
evidence is consistent with his contentions, and the 
testimony provided by the veteran and his wife is credible.  

Therefore, the Board finds that the positive and negative 
evidence in regard to the second and third Hickson elements 
is in approximate balance.  That is, the evidence of record, 
consisting of the veteran's own statements and post-service 
medical records, arguably supports the position that the 
claimed disabilities began during the veteran's military 
service.  Accordingly, service connection for a right ankle 
disorder and for bilateral pes planus is granted.


ORDER

Service connection for a chronic right ankle sprain is 
granted.

Service connection for bilateral pes planus is granted.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

